        Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 1 of 36




 1   Steven P. Brendemuehl (Bar No. 553225)
 2
     Law Office of Steven P. Brendemuehl
     5 Commonwealth Road ~ Suite 4A
 3   Natick, MA 01760
 4   Phone: (508) 651-1013
     Fax: (508) 651-0508
 5   Email: Steven@lawofficespb.com
 6
     Attorney for Plaintiffs,
 7   ACK Residents Against Turbines,
 8   and Vallorie Oliver

 9
10                         UNITED STATES DISTRICT COURT

11                           DISTRICT OF MASSACHUSETTS
12
     ACK RESIDENTS AGAINST                   )   Case No.
13   TURBINES; and VALLORIE                  )
14   OLIVER,                                 )
                                             )   COMPLAINT FOR DECLARATORY
15         Plaintiffs,                       )   AND INJUNCTIVE RELIEF UNDER
16                                           )   THE NATIONAL ENVIRONMENTAL
           v.                                )   POLICY ACT (NEPA) AND THE
17                                           )   ENDANGERED SPECIES ACT (ESA)
18   U.S. BUREAU OF OCEAN ENERGY             )
     MANAGEMENT; NATIONAL OCEANIC )
19   AND ATMOSPHERIC
                                             )
     ADMINISTRATION; NATIONAL
20   MARINE FISHERIES SERVICE; DEB           )
     HAALAND Secretary of the Interior; GINA )
21   M. RAIMONDO, Secretary of Commerce, )
22                                           )
           Defendants,                       )
23                                           )
24                                           )
                                             )
25

26

27

28


                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 2 of 36




 1                                 I.    INTRODUCTION
 2

 3
           1.    This is an action for declaratory and injunctive relief challenging the

 4   failure of the Bureau of Ocean Energy Management (BOEM), an agency within the
 5
     U.S. Department of the Interior, to comply with the National Environmental Policy
 6

 7   Act (NEPA), 42. U.S.C. §§ 4321, et seq. and the Endangered Species Act (ESA), 16

 8   U.S.C. § 1531, et seq., when assessing, disclosing, and mitigating the environmental
 9
     effects of its decision to approve the Vineyard Wind 1 offshore wind project (the
10

11   “Vineyard Wind project”), proposed for construction off the southern coast of

12   Nantucket, Massachusetts. Despite preparing an Environmental Impact Statement
13
     (EIS) and a Supplement to the EIS (SEIS), BOEM failed to take the requisite “hard
14

15   look” at the Vineyard Wind project’s adverse impacts on whales and other marine

16   mammals, fish, sea turtles, birds, air quality, greenhouse gas emissions, cultural
17
     resources, aesthetics, and other resource categories. BOEM’s two NEPA documents
18

19   also failed to examine a legally adequate range of alternatives; failed to mitigate the

20   project’s impacts; and grossly underreported the project’s cumulative effects.
21
           2.    For these reasons, alleged in greater detail below, BOEM failed to
22

23   conduct an adequate environmental review of the Vineyard Wind project and failed to
24   provide the public with the information required by NEPA.
25
           3.    In addition, Plaintiff’s challenge both BOEM and the National Oceanic
26

27   and Atmospheric Administration/National Marine Fisheries (“NOAA/Fisheries”) for
28   failing to ensure that the Vineyard Wind project would not jeopardize the survival of
                                                2
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 3 of 36




 1   federally-listed species, such as the North Atlantic Right Whale and to avoid
 2
     jeopardizing the continued existence of such federally-listed species. (16 U.S.C. §
 3

 4   1536.) Further, the Biological Opinion (“BiOp”) that NOAA/Fisheries prepared for

 5   the Vineyard Wind project is analytically deficient and not supported by the best
 6
     available data. By approving the Vineyard Wind project, BOEM violated the
 7

 8   procedural and substantive requirements of the ESA. By issuing a defective BiOp,

 9   NOAA/Fisheries also violated the procedural and substantive requirements of the
10
     ESA. This action arises and alleges violations under the ESA (16 U.S.C. §§ 1531, et
11

12   seq.) and the Administrative Procedures Act (APA) (5 U.S.C. §§ 551, et seq.).

13         4.    The North Atlantic Right Whale is perhaps the most iconic marine
14
     animal on the eastern seaboard of the United States. It is also one of the most
15

16   imperiled species in the entire world, with fewer than 400 individuals known to exist
17   in the wild. Worse, the species is under constant threat from vessel strikes,
18
     entanglement in fishing gear, and loss of food sources, resulting in high mortality and
19

20   low reproduction rates. In a word, the North Atlantic Right Whale is on the verge of
21   extinction. However, one of its longtime safe havens – where there is ample food and
22
     protective areas for birthing and rearing young – is the area immediately south-
23

24   southwest of Nantucket Island. Unfortunately, this is the exact place that BOEM has
25   selected for purposes of constructing the largest offshore wind array ever assembled.
26
     The Vineyard Wind project is one – but only one – of the offshore wind projects
27

28   proposed for this area. In the original Draft EIS, however, BOEM did not disclose

                                                3
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 4 of 36




 1   that Vineyard Wind was part of a much larger offshore wind program. It was not until
 2
     Plaintiffs and others criticized BOEM for failing to analyze Vineyard Wind in this
 3

 4   larger offshore wind development context, that BOEM agreed to prepare a

 5   “supplement” to the Draft EIS that purported to address the Vineyard Wind project’s
 6
     cumulative impacts.
 7

 8         5.     NOAA/Fisheries and BOEM also botched the analysis of Vineyard

 9   Wind’s potential to jeopardize North Atlantic Right Whales and other federally-listed
10
     sea animals, including three sea turtle species. Not only did the BiOp issued for the
11

12   project assume project parameters different from those ultimately discussed in the

13   Supplement to the EIS (the “SEIS”), the BiOp grossly underreported the likelihood of
14
     vessel strikes against listed whale species, relied extensively on unproven and
15

16   unrealistic mitigation measures to reduce such vessel strikes, and failed to even assess
17   the negative impacts of the Project on whale echolocation, which is the primary
18
     means by which whales communicate and navigate. BOEM and NOAA/Fisheries
19

20   also failed to take the steps required to ensure the survival of the affected listed
21   species and to facilitate their eventual recovery, as required by the ESA.
22
           6.     The North Atlantic Right Whale and the other listed species affected by
23

24   the Vineyard Wind project are irreplaceable parts of the fragile ecosystem that exists
25   off the coast of Massachusetts. By failing to comply with NEPA and the ESA, BOEM
26
     and NOAA/Fisheries have put that ecosystem and the species within in it in grave
27

28

                                                4
                                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 5 of 36




 1   danger, perhaps even pushing at least one species – the North Atlantic Right Whale –
 2
     to the point of extinction.
 3

 4         7.     In approving the Final EIS – which consists of the original Draft EIS

 5   and the SEIS – BOEM also provided an inadequate analysis of the Vineyard Wind
 6
     project’s impacts on air quality, greenhouse gas (GHG) emissions, cultural resources,
 7

 8   aesthetics, growth, hazards, noise, and flight navigation and safety.

 9         8.     Therefore, Plaintiffs seek an order from the Court overturning BOEM’s
10
     and NOAA/Fisheries’ unlawful management decisions and requiring these agencies
11

12   to comply with NEPA and the ESA.

13                           II.   JURISDICTION AND VENUE
14
           9.     The Court has jurisdiction over this action pursuant to 16 U.S.C. §
15

16   1540(g) (ESA); 28 U.S.C. §§ 1331 (federal questions), 1346 (United States as
17   defendant), 2201 (declaratory judgment), and 2202 (injunctive relief); and 5 U.S.C.
18
     §§ 701 through 706 (APA).
19

20         10.    Pursuant to 16 U.S.C. § 1540(g), On May 24, 2021, Plaintiffs sent a 60-
21   day notice of intent (NOI) to sue to NOAA/Fisheries and BOEM over their respective
22
     failures to comply with the ESA when reviewing and approving the Vineyard Wind
23

24   project, including issuance of the Project’s BiOp, dated September 11, 2020. On July
25   24, 2021, NOAA/Fisheries responded to Plaintiff’s NOI, stating that BOEM had
26
     requested re-consultation under ESA section 7 to address new data that might bear
27

28   upon Vineyard Wind’s impacts on listed species, including the North Atlantic Right

                                                5
                                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 6 of 36




 1   Whale. NOAA/Fisheries also indicated the re-consultation effort would result in a
 2
     new BiOp that would supersede the current BiOp, which was issued on September
 3

 4   11, 2020. However, NOAA/Fisheries gave no expected date for the new BiOp. In

 5   addition, NOAA/Fisheries stated explicitly that the current BiOp would remain in
 6
     effect until the new BiOp was issued. As of the date of this filing, NOAA/Fisheries
 7

 8   has not issued a new BiOp. Thus, the BiOp issued on September 11, 2020 – which

 9   was the subject of Plaintiffs’ NOI dated May 24, 2021 – remains in effect.
10
           11.   For all claims brought under the APA, Plaintiffs have exhausted all
11

12   administrative remedies available to them.

13         12.   Venue is properly vested in this Court pursuant to 28 U.S.C. § 1391(e)
14
     because Plaintiff ACK RATs is incorporated and based in Nantucket, Massachusetts,
15

16   and its members reside in Massachusetts.         In addition, Plaintiff Vallorie Oliver
17   resides in Nantucket, Massachusetts. Finally, the Vineyard Wind project, which is
18
     the subject of the federal actions challenged herein, is to be constructed an operated
19

20   in waters off the coast of Massachusetts and will cause environmental impacts in
21   Massachusetts.
22
                                       III.   PARTIES
23

24         13.   Plaintiff ACK RATs (which stands for Nantucket Residents Against
25   Turbines) is a 501(c)(3) non-profit corporation established to protect the natural and
26
     human resources that are threatened by BOEM’s massive offshore wind energy
27

28   program and its component elements, including the Vineyard Wind project. Members

                                                  6
                                                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 7 of 36




 1   of ACK RATs will be able to view the proposed wind farm from public and private
 2
     vantage points on Nantucket. In addition, ACK RATs members routinely travel on,
 3

 4   through, and over coastal waters that would be affected by the Vineyard Wind

 5   project, including waters that support marine mammals and turtles listed as
 6
     endangered or threatened under the ESA. ACK RATs and its members have an
 7

 8   interest in protecting these species. ACK RATs and its members also have an interest

 9   in protecting the cultural and historical heritage of this part of New England from the
10
     impacts of the Vineyard Wind project. The failure of BOEM and NOAA/Fisheries to
11

12   comply with NEPA and the ESA will degrade the natural and human environment in

13   Nantucket, resulting in harm to ACK RATs and its members.
14
           14.   Plaintiff VALLORIE OLIVER is an individual who resides in Nantucket
15

16   and has done so her entire life. She travels on and through and makes use of the
17   waters around Nantucket. She considers it her responsibility to protect those waters
18
     and all the plant and animal life within it. She also routinely visits the beaches long
19

20   Nantucket’s southerly and westerly shores, where currently the vistas are
21   unobstructed. This will change once the Vineyard Wind project is constructed, as the
22
     Project’s wind turbines will be clearly visible from the Nantucket shoreline. The
23

24   proposed Vineyard Wind project – as well as BOEM’s entire offshore wind program
25   – threatens the very resources that make Nantucket the unique place that Ms. Oliver
26
     has chosen to call home. Ms. Oliver is also deeply committed to the historical
27

28   heritage of Nantucket, which the Vineyard Wind project is sure to damage. The

                                               7
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 8 of 36




 1   failure of BOEM and NOAA/Fisheries to comply with NEPA and the ESA will
 2
     degrade the natural and human environment in Nantucket, resulting in harm to Ms.
 3

 4   Oliver. Ms. Oliver is a founding member of ACK RATs.

 5         15.   Defendant UNITED STATES BUREAU OF OCEAN ENERGY
 6
     MANAGEMENT (“BOEM”) is an agency of the United States government within
 7

 8   and under the jurisdiction of the Department of the Interior. BOEM’s stated mission

 9   “is to manage development of U.S. Outer Continental Shelf energy and mineral
10
     resources in an environmentally and economically responsible way.” For purposes of
11

12   this action, BOEM is the federal agency that issues leases and permits for offshore

13   wind projects such as Vineyard Wind. BOEM is also responsible for ensuring that its
14
     actions, including authorization of offshore wind projects, comply with NEPA and
15

16   the ESA. To this end, BOEM must prepare the requisite NEPA document (either an
17   Environmental Assessment (EA) or EIS) and must consult with NOAA/Fisheries
18
     whenever any of its actions has the potential to jeopardize a listed species. Here,
19

20   BOEM prepared the Final EIS for the Vineyard Wind project; consulted with
21   NOAA/Fisheries regarding the project’s impacts on listed species; and approved the
22
     project pursuant to a Record of Decision (ROD) issued on May 10, 2021. In addition,
23

24   BOEM must ensure that all projects it approves comply with the Outer Continental
25   Shelf Lands Act (43 U.S.C. §§ 1331, et seq.)
26
           16.   Defendant NOAA/FISHERIES is an agency of the United States
27

28   Government within and under the jurisdiction of the Department of Commerce.

                                              8
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 9 of 36




 1   According to its mission statement, NOAA/Fisheries “is responsible for the
 2
     stewardship of the nation’s ocean resources and their habitat.”                 In addition,
 3

 4   NOAA/Fisheries must use “sound science” and an “ecosystem-based” approach to

 5   managing the nation’s ocean resources, a task which includes the “recovery and
 6
     conservation of protected resources” such as marine mammals and fish listed under
 7

 8   the ESA and Marine Mammal Protection Act.               Among the species within the

 9   regulatory and protective jurisdiction of NOAA/Fisheries are the whales (including
10
     the North Atlantic Right Whale), sea turtles, and listed fish species that will be
11

12   adversely affected by the Vineyard Wind project. NOAA/Fisheries does not approve

13   offshore wind projects. Instead, pursuant to Section 7 of the ESA, NOAA/Fisheries
14
     engages in consultation with BOEM to determine whether and to what extent a
15

16   proposed offshore wind project will jeopardize listed species within NOAA/Fisheries
17   jurisdiction or adversely modify their critical habitat. If it appears that a given project
18
     has the potential to take or jeopardize a listed species or adversely modify its habitat,
19

20   NOAA/Fisheries must prepare a Biological Opinion (“BiOp”) setting forth its
21   analysis and identifying reasonable and prudent measures to avoid or minimize take
22
     of listed species. If necessary, the BiOp must also include an authorization to take a
23

24   certain number of particular listed species. In this case, NOAA/Fisheries engaged in
25   consultation with BOEM over the potential impacts of the Vineyard Wind project on
26
     listed species and, based on that consultation, prepared and issued a BiOp dated
27

28   September 11, 2020. Plaintiffs have been informed that BOEM and NOAA/Fisheries

                                                 9
                                                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 10 of 36




 1   have initiated re-consultation on the Vineyard Wind project but that the original BiOp
 2
     issued on September 11, 2020, remains in effect.
 3

 4         17.    Defendant DEB HAALAND is the Secretary of the United States

 5   Department of the Interior and, among other things, is charged with overseeing the
 6
     management of the nation’s continental shelf lands and oceans, including those
 7

 8   affected by the Vineyard Wind project. In this regard, Secretary Haaland oversees

 9   BOEM and is ultimately responsible for the decisions taken by BOEM. Further,
10
     Secretary Haaland is responsible for ensuring that all agencies within the Department
11

12   of the Interior, including BOEM, comply with NEPA, the ESA, and the Outer

13   Continental Shelf Lands Act. In this action, Plaintiffs are suing Secretary Haaland in
14
     her official capacity as Secretary of the Interior.
15

16         18.    Defendant GINA RAIMONDO is the Secretary of the United States
17   Department of Commerce and, among other things, is charged with overseeing
18
     commercial activities within the United States and abroad. Among the agencies
19

20   under Secretary Raimondo’s supervision is NOAA/Fisheries.                  Thus, Secretary
21   Raimondo is responsible for ensuring that NOAA/Fisheries complies with the ESA.
22
     In this action, Plaintiffs are suing Secretary Raimondo in her official capacity as
23

24   Secretary of Commerce.
25

26

27

28

                                                 10
                                                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 11 of 36




 1

 2
                               IV.     LEGAL BACKGROUND
 3

 4   A.      The National Environmental Policy Act (NEPA)
 5

 6           19.   The purpose of NEPA is to “promote efforts which will prevent or

 7   eliminate damage to the environment.” 42. U.S.C. § 4321. NEPA’s fundamental
 8
     purposes are to guarantee that agencies take a “hard look” at the environmental
 9
10   consequences of their actions before such actions occur. To conduct a “hard look”

11   the agency in question must (1) carefully consider detailed information regarding the
12
     action’s potentially significant environment effects, and (2) make relevant
13

14   information available to the public so that it may play a role in both the decision-

15   making process and the implementation of the decision itself. See, e.g., 42 U.S.C. §
16
     4332(2)(C); 40 C.F.R. § 1500.1.
17

18           20.   For any “major federal action” that “significantly affects” the “human
19   environment,” NEPA requires the federal agency in question (here, BOEM) to
20
     prepare a detailed EIS that analyzes and discloses the action’s environmental
21

22   consequences. 42 USC § 4332(c); Robertson v. Methow Valley Citizens Council, 490
23   U.S. 332, 349 (1989). If the agency does not conduct this analytical “hard look” prior
24
     to the point of commitment, the agency deprives itself of the ability to “foster
25

26   excellent action.”   See 40 CFR § 1500.1(c); Marsh v. Oregon Nat. Resources
27   Council, 490 U.S. 360, 371 (1989).
28

                                               11
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 12 of 36




 1         21.    Relatedly, NEPA requires that the EIS fully analyze all direct, indirect,
 2
     and cumulative impacts of a proposed federal action or project. 40 CFR § 1502.16.
 3

 4   Direct effects include those “which are caused by the action and occur at the same

 5   time and place.” 40 CFR § 1508.8(a). Indirect effects include those “which are
 6
     caused by the action and are later in time or farther removed in distance, but are still
 7

 8   reasonably foreseeable.” 40 CFR § 1508(b). Indirect effects may also include

 9   growth inducing impacts and other effects that prompt changes in land use patterns,
10
     population density or growth rates, and related effects on air and water and other
11

12   natural systems, including ecosystems. Ibid. Cumulative impacts include those

13   which result from the incremental impact of the action when added to other past,
14
     present, and reasonably foreseeable future actions regardless of what agency (Federal
15

16   or non-Federal) or person undertakes such other actions. Cumulative impacts can
17   result from individually minor but collectively significant actions taking place over
18
     time. 40 CFR § 1508.7.
19

20         22.    The EIS must provide a complete and accurate discussion of the
21   proposed project’s foreseeable environmental impacts, including those that cannot be
22
     avoided. 5 USC § 706(2)(D); 40 CFR § 1502.22. However, when information is
23

24   incomplete or unavailable, the EIS must “always make clear that such information is
25   lacking.” 40 CFR § 1502.22. And if the missing information can be feasibly obtained
26
     and is necessary for a “reasoned choice among alternatives,” the agency must include
27

28

                                               12
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 13 of 36




 1   the information in the EIS. Ibid. Where the cost of the data is too expensive to
 2
     secure, the agency must still attempt to analyze the impacts in question. Ibid.
 3

 4          23.   The EIS must provide an accurate presentation of key facts and

 5   environmental impacts, as this is “necessary to ensure a well-informed and reasoned
 6
     decision, both of which are procedural requirements under NEPA.”                    Natural
 7

 8   Resources Defense Council v. U.S. Forest Serv., 421 F.3d 797, 812 (9th Cir. 2005).

 9   An EIS that is incomplete or provides misleading information can “impair[] the
10
     agency’s consideration of the adverse environmental effects and . . . skew . . . the
11

12   public’s evaluation of the proposed agency action.” Id., at 811. For this reason,

13   erroneous factual assumptions and misrepresentations of important facts can fatally
14
     undermine the information value of the EIS to the public and decision-makers. Id., at
15

16   808.
17          24.   In addition, if the EIS identifies a significant effect, the EIS must
18
     propose and analyze “appropriate mitigation measures.”             40 CFR § 1502.14;
19

20   Robertson v. Methow Valley Citizens Council, 490 U.S. at 352-53 [“omission of a
21   reasonably complete discussion of possible mitigation measures would undermine the
22
     ‘action-forcing’ function of NEPA”]. Finally, the EIS must examine a reasonable
23

24   range of alternatives to the proposed action, and focus on those that reduce the
25   identified impacts of that action. 42 U.S.C. § 4332(2)(e); 40 CFR § 1502.1. So
26
     important is the alternatives analysis that the Council on Environmental Quality
27

28   (CEQ) regulations describe it as the “heart” of the EIS. 40 CFR § 1502.14. These

                                               13
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 14 of 36




 1   same regulations require the agency to “[r]igorously explore and objectively evaluate
 2
     all reasonable alternatives.” 40 CFR § 1502.14(a).
 3

 4   B.      The Endangered Species Act
 5

 6           25.   Listing of Species. For purposes of marine species (including marine

 7   mammals, pelagic fish, anadromous fish, and coral), the ESA requires the Secretary
 8
     of the Commerce to issue regulations listing species as endangered or threatened
 9
10   based on the present or threatened destruction, modification, or curtailment of a

11   species’ habitat or range; overutilization for commercial, recreational, scientific, or
12
     educational purposes; disease or predation; the inadequacy of existing regulatory
13

14   mechanisms; or other natural or manmade factors affecting the species’ continued

15   existence. 16 U.S.C. § 1533(a)(1). An endangered species is one “in danger of
16
     extinction throughout all or a significant portion of its range.” 16 U.S.C. § 1532(a).
17

18   A threatened species is one that will become endangered if current circumstances
19   continue. The ESA requires the Secretary to make listing decisions “solely on the
20
     basis of the best scientific and commercial data available.”                16 U.S.C. §
21

22   1533(b)(1)(A). Only if officially listed does a species receive the full protection of
23   the ESA. The ultimate goal of the ESA is to conserve and recover species so that
24
     they no longer require the protections of the Act. 16 U.S.C. §§ 1533(b), 1532(3).
25

26   The Secretary has delegated the task of listing marine species under the ESA to
27   NOAA/Fisheries.
28

                                               14
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 15 of 36




 1         26.    Critical Habitat.    Concurrently with listing a marine species as
 2
     threatened or endangered, the Secretary of Commerce, must also designate the
 3

 4   species’ “critical habitat”. 16 U.S.C. § 1533(b)(2). “Critical habitat” is the area that

 5   provides the physical and biological features essential to the conservation of the
 6
     species and which may require special protection or management. 16 U.S.C. §
 7

 8   1532(5)(A). The ESA requires the Secretary to make critical habitat designations and

 9   amendments “on the best scientific data available.” 16 U.S.C. § 1533(b)(2). The
10
     ESA defines “conservation” to mean “the use of all methods and procedures which
11

12   are necessary to bring any endangered species or threatened species to the point at

13   which the measures provided pursuant to this Act are no longer necessary.” 16
14
     U.S.C. § 1532(3). This definition of “conservation” is broader than mere survival; it
15

16   also includes recovery of the species. Id. The Secretary has delegated the task of
17   designating critical habitat for listed marine species to NOAA/Fisheries.
18
           27.    Recovery Plans.     Section 4(f) of the ESA requires the Secretary of
19

20   Commerce to develop and implement plans for the conservation and survival of
21   endangered and threatened marine species. Such plans are typically referred to as
22
     “Recovery Plans”. Recovery Plans must describe site-specific management actions
23

24   that may be necessary to achieve the conservation and survival of the species; set
25   forth objective, measurable criteria which, if met, would support a determination that
26
     the species can be removed from the ESA list; estimate the time and cost necessary to
27

28

                                               15
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 16 of 36




 1   implement those measures needed to achieve the plan’s goals.                  16 U.S.C. §
 2
     1533(f)(1).
 3

 4           28.   Duty to Conserve. Federal agencies have an affirmative duty to promote

 5   the conservation and recovery of threatened and endangered species. Section 2(c) of
 6
     the ESA provides that it is “the policy of Congress that all Federal departments and
 7

 8   agencies shall seek to conserve endangered species and threatened species and shall

 9   utilize their authorities in furtherance of the purposes of the Act.” 16 U.S.C. §
10
     1531(c)(1).    Section 7(a) also establishes an affirmative duty to conserve listed
11

12   species. 16 U.S.C. § 1536(a)(1). The duty to conserve applies to the Secretary of the

13   Interior, the Secretary of Commerce, BOEM, and NOAA/Fisheries.
14
             29.   Duty to Insure Survival and Recovery; Duty to Consult. Section 7(a)
15

16   mandates that all federal agencies “insure that any action authorized, funded or
17   carried out by such agency . . . is not likely to jeopardize the continued existence of
18
     any endangered or threatened species or result in the destruction or adverse
19

20   modification of habitat of such species . . . determined . . . to be critical . . . .” 16
21   U.S.C. § 1536(a)(2). To fulfill this mandate, the acting agency must prepare a
22
     biological assessment to identify all endangered and threatened species likely to be
23

24   affected by the action. U.S.C. § 1536(c)(1). Where, as here, the affected species are
25   marine animals, the acting agency must consult with NOAA/Fisheries to determine
26
     the extent of the impact to the species in question and identify measures to minimize
27

28   take.

                                                16
                                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 17 of 36




 1          30.    Biological Opinion.    Following consultation under Section 7(a)(2),
 2
     NOAA/Fisheries must prepare a Biological Opinion (BiOp) that determines whether
 3

 4   the proposed action is likely to jeopardize the continued existence of a listed marine

 5   species or destroy or adversely modify a marine species’ designated critical habitat.
 6
     The BiOp must summarize the information on which it is based and analyze how the
 7

 8   proposed action would affect listed species and their critical habitat. If the BiOp

 9   concludes the action has the potential to jeopardize the species or adversely modify
10
     its critical habitat, the BiOp must include an Incidental Take Statement which
11

12   specifies the impact of any incidental taking, provides reasonable and prudent

13   measures to minimize such impacts, and sets forth terms and conditions that must be
14
     followed. 16 U.S.C. § 1536(b)(4). Where an agency action may affect a listed
15

16   species, the absence of a valid BiOp means that the acting agency (here, BOEM) has
17   not fulfilled its duty to insure through consultation with NOAA/Fisheries that its
18
     actions will neither jeopardize a listed species nor destroy or adversely modify the
19

20   species’ critical habitat.
21          31.    The BiOp must evaluate the “cumulative effects on the listed species.”
22
     50 CFR § 402.14(g)(3). Cumulative effects include those of other federal actions, as
23

24   well as those of “future State or private activities, not involving Federal activities,
25   that are reasonably certain to occur within the action area of the Federal action
26
     subject to consultation.” 50 CFR § 402.02.
27

28

                                               17
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 18 of 36




 1         32.     The BiOp must use the “best scientific and commercial data available.”
 2
     16 U.S.C. § 1536(a)(2); 50 CFR § 402.14(d). In addition, the BiOp must consider all
 3

 4   relevant evidence and factors, and articulate a rational connection between the facts

 5   and its ultimate conclusions.
 6
           33.     Prohibition Against Unauthorized “Take”. Section 9 of the ESA and its
 7

 8   implementing regulations prohibit any person from “taking” a threatened or

 9   endangered species. 16 U.S.C. § 1538(a)(1); 50 CFR § 17.31. A “person” includes
10
     private entities, such as the applicant for the Vineyard Wind project, as well as local,
11

12   state, and federal agencies. 16 U.S.C. § 1532(13). The ESA defines “take” broadly

13   to include harming, harassing, trapping, capturing, wounding, or killing a listed
14
     species either directly or by degrading its habitat to such an extent that it impairs or
15

16   disrupts that species’ essential behaviors. 16 U.S.C. § 1532(19). However, there is
17   an exception to the Section 9 prohibition on take. A public agency or private party
18
     may take listed species if they secure an Incidental Take Statement from either the
19

20   United States Fish and Wildlife Service (for take of terrestrial and freshwater species)
21   or NOAA/Fisheries (for take of marine and anadromous species).                 16 U.S.C. §
22
     1536(b)(4). So long as the permittee complies with the terms and conditions of the
23

24   Incidental Take Statement, no take violation of Section 9 will occur. 16 U.S.C. §
25   1536(o)(2).
26

27

28

                                                18
                                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 19 of 36




 1

 2
                                   V. FACTUAL BACKGROUND
 3

 4   A.      Project Description

 5           34.   In December 2017, Vineyard Wind LLC (Vineyard Wind) submitted to
 6
     BOEM a Construction and Operation Plan (COP) for an 800-megawatt wind energy
 7

 8   facility on the Outer Continental Shelf (OCS) off the Massachusetts coast (the

 9   “Project”). The COP proposes installing up to 100 wind turbine generators and one
10
     or two offshore substations or electrical service platforms. The Project would be
11

12   located approximately 14 miles southeast of Martha’s Vineyard and a similar distance

13   southwest of Nantucket, within federal Lease Area OCS-A 0501. The turbines would
14
     be located in water depths ranging from 121 to 161 feet. According to the COP, the
15

16   Project will include one export/transmission cable landfall near the town of
17   Barnstable, Massachusetts. Staging and onshore construction of Project components
18
     will take place at the New Bedford Marine Commerce Terminal.
19

20           36.   The Project will not operate as an isolated or individual offshore wind
21   array, but rather will be part of a constellation of windfarms slated for installation on
22
     adjoining leaseholds – all of them located within 15 to 20 miles of Martha’s Vineyard
23

24   and Nantucket. Specifically, the Vineyard Wind 1 leasehold (OCS-A 0501), which is
25   the subject of this action, is immediately west of and adjacent to offshore wind Lease
26
     Area OCS-A 0520, which is adjacent to offshore wind Lease Area OCS-A 0521,
27

28   which is adjacent to offshore wind Lease Area OCS-A 0522. The Vineyard Wind 1

                                                19
                                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 20 of 36




 1   leasehold is also immediately east and adjacent to offshore wind Lease Area OCS-A
 2
     500, which is within a mile of offshore wind Lease Area OCS-A 0487, which is
 3

 4   adjacent to offshore wind Lease Areas OCS-A 0517 and 0486. When taken together,

 5   these eight (8) offshore wind Lease Areas will be home to more than 600 wind
 6
     turbines, all of them extending from the sea floor, through the water column, into the
 7

 8   sky. Each of these 600+ wind turbines will reach more than 650 feet above the

 9   surface of the ocean and many will be visible from Nantucket and Martha’s Vineyard.
10
     B.      The Draft EIS
11

12           37.   As required by NEPA, BOEM prepared a Draft EIS for the Vineyard

13   Wind Project, and released it for public review and comment on December 7, 2018.
14
     According to the Federal Register notice, the public comment period was to close on
15

16   January 22, 2019.     The Draft EIS concluded that the Project would not have any
17   significant/major Project-related impacts on aesthetics, air quality/greenhouse gases
18
     (GHGs), biological resources, cultural resources, or hazards.
19

20           38.   By letter dated January 22, 2019, Plaintiffs submitted comments to
21   BOEM identifying deficiencies in the Draft EIS. These included the following:
22
                   • General
23

24                       o Inadequate explanation of the Project’ “Purpose and Need”
25
                         o No Analysis of the Project’s growth inducing impacts
26
                         o Inadequate range of alternatives
27

28                       o Inadequate cumulative impacts analysis

                                               20
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 21 of 36




 1                  o Inadequate and unsupported thresholds for determining impact
 2
                       significance
 3

 4            • Aesthetics

 5                  o Inadequate assessment of the Project’ impacts on views from
 6
                       Nantucket Island.
 7

 8                  o No evidentiary support for Draft EIS conclusion that the
 9                     Project’s aesthetic impacts would be “minor”.
10
              • Air Quality and GHG Emissions
11

12                  o Inadequate analysis and disclosure of Project’s construction-
13                     related emissions of pollutants subject to National Ambient Air
14
                       Quality Standards (NAAQS).
15

16                  o Inadequate analysis and disclosure of Project’s construction-
17
                       related emissions of GHGs.
18
                    o Inadequate analysis of Project’s operational emissions.
19

20            • Biology
21
                    o Inadequate assessment of Project’s potential to cause loss of
22
                       foraging habitat for migratory birds.
23

24                  o Inadequate       analysis   of    Project’s     impacts      on    whale
25
                       echolocation.
26
                    o Inadequate assessment of Project’s noise impacts on whale
27

28                     behavior.

                                            21
                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 22 of 36




 1                  o Inadequate assessment of Project’s potential to cause vessel
 2
                       collisions with whales.
 3

 4                  o Inadequate evidence to support Draft EIS conclusion that

 5                     Project impacts on North Atlantic Right Whales will be
 6
                       “minor”.
 7

 8                  o Indecipherable tables showing noise impacts on whales.

 9                  o Inadequate evidence to support Draft EIS claim that “soft start”
10
                       construction activities will reduce project-related noise impacts
11

12                     on listed marine species.

13                  o Inadequate analysis of Project’s operational noise impacts on
14
                       whales and other marine mammals.
15

16                  o Inadequate analysis of Project’s EMF (electromagnetic field)
17                     impacts on listed sea turtles.
18
                    o Inadequate assessment of Project impacts on soft seabed
19

20                     habitat.
21                  o Inadequate assessment of Project’s operational impacts on
22
                       birds, including three listed species.
23

24                  o Failure to analyze and quantify magnitude of Project’s bird
25                     collision impacts.
26
                    o Draft EIS avian abundance maps lack key information and
27

28                     mislead the public.

                                             22
                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 23 of 36




 1                  o Inadequate analysis of Project’s impacts on listed bat species.
 2
                    o Inadequate analysis of Project’s impacts on water circulation,
 3

 4                     benthic morphology, and associated biological resources and

 5                     processes.
 6
                    o Inadequate mitigation for Project’s impacts on benthic
 7

 8                     resources.

 9                  o Inadequate and misleading analysis of Project’s impacts on
10
                       invertebrate and fish habitat.
11

12                  o Inadequate analysis of Project’s construction impacts on fish,

13                     such as winter flounder, American lobster, and monkfish.
14
                    o Failure to provide data from Essential Fish Habitat study.
15

16                  o Underreporting of Project’s impact on flounder.
17                  o Sound-Distance Noise table is indecipherable.
18
                    o Inadequate analysis of Project’s pile-driving impacts on fish.
19

20                  o Failure to assess Project’s sub-lethal impacts on fish.
21                  o Inadequate analysis of Project’s “decommissioning” noise
22
                       impacts on marine species.
23

24                  o Failure to assess whether and to what extent Project will use
25                     anti-fouling paint, which has adverse impacts on marine
26
                       species.
27

28

                                           23
                                                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 24 of 36




 1                     o Failure to analyze Project’s potential to increase local water
 2
                           temperature and thereby affect biotic resources.
 3

 4                     o Failure to analyze impact of Project vessels discharging

 5                         untreated waste and ballast water into area of potential effect
 6
                           (APE).
 7

 8                     o Failure to analyze Project’s potential to introduce invasive

 9                         species into the APE.
10
                 • Cultural Resources
11

12                     o Draft EIS improperly defers analysis of Project’s impacts on
13                         cultural resources.
14
                       o Inadequate assessment of Project’s impacts on shipping and
15

16                         fishing heritage of Nantucket.
17
                 • Hazards
18
                       o No analysis of hazard impacts associated with oil stored and
19

20                         used in Project’s wind turbines.
21
                       o No analysis of Project’s potential hazard impacts to local
22
                           watercraft.
23

24         39.   On February 11, 2019, BOEM held a “town hall” meeting on Nantucket
25
     to describe the Vineyard Wind project and respond to questions from the public.
26

27

28

                                                 24
                                                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 25 of 36




 1           40.   On February 22, 2019, Plaintiffs submitted a second letter to BOEM, in
 2
     response to the information presented at the February 11 town hall meeting. This
 3

 4   letter identified additional defects in the Draft EIS, including the following:

 5                 • Failure to adequately analyze Project-related hazards to commercial
 6
                      fishing activities.
 7

 8                 • Failure to adequately assess Project’s potential to damage lobster,
 9                    squid, and flounder fisheries.
10
                   • Inadequate and misleading simulations of Project’s visual impacts.
11

12                 • Draft EIS’s cumulative impact analysis ignores wind power leases
13
                      adjacent or proximate to the Vineyard Wind 1 leasehold.
14

15
                   • Inadequate mitigation for potential impacts on North Atlantic Right

16                    Whales.
17
     C.      The Supplement to the Draft EIS
18

19
             41.   In late 2019, BOEM announced that it would be preparing a Supplement

20   to the Draft EIS for purposes of analyzing the Project’s cumulative impacts within the
21
     context of the other offshore wind projects whose leaseholds are adjacent to or near
22

23   that of Vineyard Wind 1.

24           42.   On June 12, 2020, BOEM released the Supplement to the Draft EIS
25
     (SEIS) for public review and comment.
26

27           43.   By letter dated July 27, 2020, Plaintiffs submitted comments to BOEM

28   indicating that the SEIS had not addressed the deficiencies described in Plaintiffs’

                                                25
                                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 26 of 36




 1   prior comment letters regarding the Draft EIS. Plaintiffs’ July 27, 2020 letter also
 2
     identified additional defects in the SEIS’s alleged “cumulative” analysis of the
 3

 4   Project’s impacts. These included the following:

 5                  • Failure to explain the meaning of the terms “negligible”, “minor”,
 6
                        “moderate”, and “major” with respect to Project-related impacts;
 7

 8                      failure to explain how such terms were derived.
 9                  • Failure to analyze the Project’s impacts in conjunction with those
10
                        of the other offshore wind projects currently proposed for the
11

12                      coast of New England.
13
                    • Failure to quantify the Project’s cumulative impacts.
14
                    • Failure to determine and explain whether the Project’s cumulative
15

16                      impacts will have a significant effect on biological resources.
17
                    • Failure to explain or analytically account for the increase in
18

19
                        number of Project wind turbines to be installed.

20                  • Inadequate description of benthic resources in the cumulative
21
                        Area of Potential Effect (APE).
22

23                  • Inadequate analysis of Project’s cumulative impacts on fin fish.
24                  •   Inadequate analysis of Project’s cumulative impacts on marine
25
                        mammals, especially the North Atlantic Right Whale.
26

27                  • Inadequate, piecemeal assessment of Project’s impacts on marine
28
                        species.
                                                26
                                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 27 of 36




 1                    • Inadequate discussion of scientific literature relevant to impacts
 2
                         on marine mammals, including North Atlantic Right Whales.
 3

 4                    • Failure to account for GHG reduction benefits of whales and how
 5                       the Project and the other offshore wind projects, by causing whale
 6
                         mortality, will cause those benefits to disappear.
 7

 8                    • Inadequate analysis of Project’s cumulative impacts on birds.
 9
                      • Failure to assess the fossil-fuel energy required to produce, install,
10
                         and operate Vineyard Wind 1 and the other offshore wind projects
11

12                       contemplated under BOEM’s offshore wind energy program.
13
                      • Inadequate assessment of Project’s cumulative impacts on
14

15
                         aesthetics/visual resources, especially given that the size and

16                       height of the wind turbines had increased since release of the Draft
17
                         EIS.
18

19                    • Inadequate assessment of Project’s cumulative potential to release

20                       invasive species into the APE through discharge of vessel ballast
21
                         water.
22

23                    • Incomplete list of cumulative projects.
24   D.      The Vineyard Wind BiOp Issued By NOAA/Fisheries
25
             43.   In 2019 and 2020, while it was preparing the SEIS, BOEM was engaged
26

27   in ESA section 7 consultations with NOAA/Fisheries regarding the Project’s potential
28   impacts on federally-listed threatened and endangered species.
                                                27
                                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 28 of 36




 1         44.    The    Section   7    consultation     culminated      in    a    BiOp,     which
 2
     NOAA/Fisheries issued on September 11, 2020. The BiOp was not released to the
 3

 4   public for review or comment.

 5         45.    The BiOp concludes that the Project is not likely to jeopardize the
 6
     following listed species: fin whales, sei whales, sperm whales, blue whales, North
 7

 8   Atlantic Right Whales, loggerhead sea turtles, green sea turtles, Kemp’s ridley or

 9   leatherback sea turtles, and Atlantic sturgeon.
10
           46.    The BiOp also concludes that the Project will/will not adversely modify
11

12   designated critical habitat for the North Atlantic Right Whale.

13         47.    The BiOp includes an Incidental Take Statement through which BOEM
14
     may authorize Vineyard Wind to take the following listed species: fin whales, sei
15

16   whales, sperm whales, North Atlantic Right Whales, loggerhead sea turtles, green sea
17   turtles, Kemp’s ridley, and leatherback sea turtles.
18
           48.    The BiOp was and remains legally deficient. By approving and issuing a
19

20   legally deficient BiOp for the Project, NOAA/Fisheries violated the procedural and
21   substantive mandates of the ESA.
22
           49.    On May 24, 2021, pursuant to the Citizen Suit provisions of the
23

24   Endangered Species Act, Plaintiffs submitted to NOAA/Fisheries a “60-Day Notice
25   of Intent to Sue,” setting forth in detail the various deficiencies in the September 11,
26
     2020 BiOp that NOAA/Fisheries issued for the Vineyard Wind Project. The letter
27

28   concludes by stating that if NOAA/Fisheries does not correct the deficiencies therein

                                                28
                                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 29 of 36




 1   described, the Plaintiffs would file suit in federal court and request an order
 2
     invalidating the BiOp.
 3

 4           48.   On July 23, 2021, counsel for Plaintiffs received an email from the legal

 5   department at NOAA/Fisheries, stating that BOEM had requested re-consultation
 6
     under Section 7 of the ESA, and that such re-consultation would result in a new BiOp
 7

 8   for the Project. According to the email, the new BiOp, when issued, would supersede

 9   the BiOp issued on September 11, 2020 (the “original/current BiOp”). The email
10
     expressly stated, however, that the original/current BiOp would remain in full force
11

12   and effect until the new BiOp was issued, the timing for which was not provided. As

13   of the date of this complaint, the original/current BiOp – which is the subject of
14
     Plaintiff’s 60-day Notice of Intent to Sue letter – is still in effect.
15

16   E.      Vineyard Wind’s Withdrawal and “Resubmittal” of Project
17           49.   On November 3, 2020, the United States presidential election was held.
18
     In that election, Joseph Biden defeated Donald Trump, ushering in a change in
19

20   administration.
21           50.   Plaintiffs are informed and believe, and on that basis allege, that
22
     Vineyard Wind was concerned that the out-going Trump Administration would deny
23

24   its Project in whole or in part, prior to the inauguration of President-elect Biden.
25           51.   On December 14, 2020, United States Solicitor Daniel H. Jorjani
26
     submitted a legal memorandum to then-Secretary of the Interior, David Bernhardt,
27

28   stating that the offshore wind projects currently proposed for the Atlantic seaboard,

                                                   29
                                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 30 of 36




 1   including Vineyard Wind, would unreasonably interfere with activities protected
 2
     under the Outer Continental Shelf Lands Act (OCSLA).              43 U.S.C. § 1337(p).
 3

 4   According to Mr. Jorjani’s memorandum, this unreasonable interference rendered the

 5   offshore wind projects inconsistent and incompatible with the OCSLA.
 6
             52.   Plaintiffs are informed and believe, and on that basis allege, that
 7

 8   Vineyard Wind learned of Mr. Jorjani’s memorandum and, fearing that its Project

 9   would be denied, withdrew its Project and COP from further consideration by BOEM
10
     on December 14, 2020.
11

12           53.   On January 20, 2021, Joseph Biden was inaugurated as the 46th President

13   of the United States. On or about January 22, 2021, Vineyard Wind resubmitted its
14
     Project. BOEM allowed the Vineyard Wind Project to proceed as if the Project had
15

16   not been withdrawn. Thus, no new NEPA or ESA documents were required or
17   prepared, and BOEM continued to process the Project under the pre-existing Draft
18
     EIS, SEIS, and BiOp.
19

20   F.      The Final EIS and Record of Decision
21           54.   BOEM issued the Final EIS for the Vineyard Wind Project on March 12,
22
     2021. It consisted of the Draft EIS and the SEIS, as well as related appendices. The
23

24   Final EIS did not mention any potential conflict between the Project and the OCSLA.
25           55.   By letter dated April 7, 2021, Plaintiffs submitted comments to BOEM
26
     identifying new and continuing deficiencies in the Final EIS.
27

28

                                               30
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 31 of 36




 1         56.    On May 10, 2021, BOEM approved the Final EIS and COP for the
 2
     Project, setting forth both actions in a Record of Decision (ROD) published in the
 3

 4   Federal Register.

 5         57.    The ROD constituted final agency action regarding the Vineyard Wind
 6
     Project and its accompanying Final EIS. BOEM’s approval of the Project through the
 7

 8   ROD also constitutes final agency action for purposes of Section 7 of the ESA.

 9         58.    In issuing the ROD and approving the Project and its defective Final
10
     EIS, BOEM violated the procedural and substantive mandates of NEPA and the ESA.
11

12                              VI.    CLAIMS FOR RELIEF

13         59.    For each of the Claims in this Complaint, Plaintiffs incorporate by
14
     reference each and every allegation set forth in this Complaint.
15

16                                    First Claim for Relief
17                          (Against BOEM for Violating NEPA)
18
           60.    BOEM has violated NEPA and its implementing regulations by issuing a
19

20   ROD for the Vineyard Wind Project, and by approving the Final EIS for the Project,
21   despite the Final EIS’s procedural and substantive defects. 42 U.S.C. § 4331, et seq;
22
     40 CFR § 1500, et seq. The Final EIS, and the ROD that formalized its approval, are
23

24   arbitrary and capricious and otherwise not in accordance with the law in violation of
25   5 U.S.C. § 706.
26
           61.    An EIS must provide a detailed statement of: (1) the environmental
27

28   impacts of the proposed action; (2) any adverse environmental effects that cannot be

                                                31
                                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 32 of 36




 1   avoided should the proposed action be implemented; (3) alternatives to the proposed
 2
     action; (4) the relationship between local short-term uses of the environment and the
 3

 4   maintenance and enhancement of long-term productivity; and (5) any irreversible and

 5   irretrievable commitment of resources that would be involved in the action should it
 6
     be implemented. 42 U.S.C. § 4332(C). An EIS must “inform decision-makers and
 7

 8   the public of the reasonable alternatives which would avoid or minimize adverse

 9   impacts or enhance the quality of the human environment.” 40 CFR § 1502.1.
10
     NEPA also requires federal agencies, such as BOEM, to analyze the direct, indirect,
11

12   and cumulative impacts of the proposed action and to take a hard look at those

13   impacts. 40 CFR §§ 1508.7, 1508.8. In addition, NEPA requires federal agencies to
14
     consider mitigation measures to minimize the environmental impacts of a proposed
15

16   action. 40 CFR § 1502.14 (alternatives and mitigation measures); 40 CFR § 1502.16
17   (environmental consequences and mitigation measures).
18
           62.   The ROD and Final EIS that BOEM prepared and approved for the
19

20   Vineyard Wind Project failed to comply with each of these NEPA requirements. The
21   Final EIS does not analyze an adequate range of alternatives; nor does it adequately
22
     analyze the Project’s impacts on the human and natural environment, as discussed in
23

24   Plaintiffs’ comment letters to BOEM and as set forth in this Complaint. The Final
25   EIS also fails to consider mitigation measures capable of reducing the action’s
26
     impacts on human and natural resources and relies on outdated, inaccurate,
27

28

                                              32
                                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 33 of 36




 1   incomplete, and inadequate information when assessing the impacts of the proposed
 2
     action.
 3

 4          63.     For each of the reasons set forth above, BOEM’s adoption of the ROD

 5   and Final EIS for the Vineyard Wind Project was arbitrary, capricious, and not in
 6
     accordance with law as required by NEPA, its implementing regulations, and the
 7

 8   APA.

 9
10
                                    Second Claim for Relief
11

12                (Against NOAA/Fisheries for Issuing Legally Deficient BiOp)

13          64.     In issuing the September 11, 2020 BiOp for the Vineyard Wind Project
14
     (GARFO-2019-00343),        NOAA/Fisheries      acted   arbitrarily,    capriciously,     and
15

16   unlawfully because the conclusions set forth in the BiOp were not based on the best
17   available science, as required by the ESA. 16 U.S.C. § 1536(a)(2).
18
            65.     NOAA/Fisheries’ issuance of the BiOp was arbitrary, capricious, and
19

20   unlawful because the BiOp failed to adequately address the proposed action’s
21   individual and cumulative impacts on federally-listed species, including the North
22
     Atlantic Right Whale, and relied on unproven, unsupported, and ineffective measures
23

24   to protect such species from take and other forms of harm.
25          66.     NOAA/Fisheries’ issuance of the BiOp was arbitrary, capricious, and
26
     unlawful because the BiOp included an Incidental Take Statement that underreported
27

28   and underestimated the number of individuals of each affected listed species that

                                               33
                                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 34 of 36




 1   would be taken by the proposed action. The Incidental Take Statement also failed to
 2
     include a complete or effective set of reasonable and prudent measures that would
 3

 4   minimize impacts, including taking, on the affected listed species. 16 U.S.C. §

 5   1536(b)(4).
 6
            67.    For each of the reasons set forth above, and the reasons described in
 7

 8   Plaintiffs’ 60-Day Notice of Intent to Sue letter, NOAA/Fisheries’ issuance of the

 9   September 11, 2020 BiOp was arbitrary, capricious, and unlawful. 5 U.S.C. §§ 701-
10
     706.
11

12                                  Third Claim for Relief

13                (Against BOEM and NOAA/Fisheries for Violating the ESA
14                          by Failing to Insure Against Jeopardy)

15          68.    BOEM and NOAA/Fisheries violated, and continue to violate, Section
16
     7(a)(2) of the ESA and its implementing regulations by failing to ensure through
17

18   consultation that BOEM’s approval of the proposed Vineyard Wind Project will not
19   jeopardize the North Atlantic Right Whale and other federally-listed species within
20
     the APE.
21

22          69.    BOEM is violating the ESA by carrying out the actions necessary to
23   implement the Vineyard Wind Project, despite the fact that the September 11, 2020
24
     BiOp is legally defective and based on inadequate scientific data. NOAA/Fisheries
25

26   violated the ESA by authorizing BOEM to take the actions necessary to the
27   implementation of the Vineyard Wind Project – actions that will jeopardize the
28

                                              34
                                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 35 of 36




 1   federally-listed species within the APE. Such violations are subject to judicial review
 2
     pursuant to 16 U.S.C. § 1540(g).
 3

 4                                  PRAYER FOR RELIEF

 5         WHEREFORE, Plaintiffs respectfully request that this Court:
 6
           (1)     Adjudge and declare that Defendant BOEM’s approval of the ROD for
 7

 8   the Vineyard Wind Project, including its Final EIS, violates NEPA and its

 9   implementing regulations;
10
           (2)    Adjudge and declare that Defendant NOAA/Fisheries September 11,
11

12   2020 BiOp for the Vineyard Wind Project (GARFO-2019-00343) was arbitrary,

13   capricious, and unlawful;
14
           (3)    Adjudge and declare that Defendant NOAA/Fisheries September 11,
15

16   2020 BiOp for the Vineyard Wind Project (GARFO-2019-00343) violates Section
17   7(a)(2) of the ESA because it concludes, with insufficient evidence, that BOEM’s
18
     action (i.e., approval of the Vineyard Wind Project) will not jeopardize the North
19

20   Atlantic Right Whale or any other federally-listed species;
21         (4)    Adjudge and declare that Defendant BOEM’s approval of the Vineyard
22
     Wind Project violates Section 7(a)(2) of the ESA because BOEM has failed to insure
23

24   that its actions do not jeopardize the North Atlantic Right Whale and all other
25   federally-listed species potentially affected by the Project;
26
           (5)    Order Defendant NOAA/Fisheries to vacate and set aside the September
27

28   11, 2020 BiOp for the Vineyard Wind Project;

                                                 35
                                                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case 1:21-cv-11390-ADB Document 1 Filed 08/25/21 Page 36 of 36




 1         (6)     Order Defendant BOEM to vacate and set aside the ROD for the
 2
     Vineyard Wind Project and its attendant Final EIS;
 3

 4         (7)     Pending completion of an adequate BiOp for the Vineyard Wind Project,

 5   enjoin Defendants BOEM and NOAA/Fisheries from issuing any permit, approval, or
 6
     other action within the Vineyard Wind APE or elsewhere that could adversely affect
 7

 8   federally-listed species;

 9         (8)     Pending completion of an adequate EIS for the Vineyard Wind Project,
10
     enjoin Defendant BOEM from issuing any permit, approval, or other action that
11

12   might adversely affect the human or natural environment;

13         (9)     Award Plaintiffs their fees, costs, expenses and disbursements, including
14
     reasonable attorneys’ fees as provided by the ESA, 16 U.S.C. § 1540(g)(4), or the
15

16   Equal Access to Justice Act, 28 U.S.C. § 2412; and
17         (10) Grant Plaintiffs such additional and further relief as the Court deems just
18
     and proper.
19

20                                          The Plaintiffs,
                                            ACK Residents Against Turbines
21                                          and Vallorie Oliver,
22                                          By Their Attorney,
23                                          /s/ Steven P. Brendemuehl
24                                          Steven P. Brendemuehl (BBO# 553225)
                                            Law Office of Steven P. Brendemuehl
25                                          5 Commonwealth Road ~ Suite 4A
26                                          Natick, MA 01760
                                            Phone: 508-651-1013
27                                          Fax: 508-651-0508
28                                          steven@lawofficespb.com
     DATED: August 25, 2021
                                                36
                                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
